          Case 1:21-cv-03735-AJN Document 10 Filed 08/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                        8/10/21
  Cristian Sanchez,

                          Plaintiff,
                                                                                  21-cv-3735 (AJN)
                 –v–
                                                                                       ORDER
  City Sports USA Inc.,

                          Defendant.



ALISON J. NATHAN, District Judge:

       The initial pretrial conference scheduled for August 20, 2021, at 3:15 p.m., is adjourned

to September 3, 2021, at 3:15 p.m.

       Further, in light of the COVID-19 public health crisis, the Court will not hold the

upcoming conference in person. Per the Court’s notice of initial pretrial conference, Dkt. No. 5,

the parties are required to submit their proposed case management plan and joint letter by August

13, 2021. In the joint letter, the parties should advise the Court if they can do without a

conference altogether. If so, the Court may enter a case management plan and scheduling order

and the parties need not appear. If not, the Court will hold the initial pretrial conference by

telephone, which the parties can access by dialing (888) 363-4749 and entering access code

9196964. In either case, counsel should review and comply with the Court’s Emergency

Individual Rules and Practices in light of COVID-19, available at

https://www.nysd.uscourts.gov/hon-alison-j-nathan.


          SO ORDERED.

  Dated: August 10, 2021                            __________________________________
 Case 1:21-cv-03735-AJN Document 10 Filed 08/10/21 Page 2 of 2




New York, New York                      ALISON J. NATHAN
                                      United States District Judge




                               2
